DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending and under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 10-12 are objected to because of the following informalities:  Claim 10 should contain “and” after “(SEQ ID NO: 13),” in line 13 for proper grammar. Claims 11 and 12 should contain “and” after the final comma in each claim for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carayon et al. (US 2016/0075777 A1), and further in view of Wynn, T.A. (Fibrotic disease and the T(H)1/T(H)2 paradigm. Nat Rev Immunol. 2004 Aug;4(8):583-94).
Carayon teaches a dual-V-region bispecific antibody or antigen-binding fragment that specifically binds IL-4 and IL-13, which comprises a light chain polypeptide comprising a light chain variable domain VLhB-B13 and a light chain variable domain VLhBD4-8, and a heavy chain polypeptide comprising a heavy chain variable domain VHhB-B13 and a heavy chain variable domain VHhBD4-8; wherein: VLhB-B13 comprises the three CDRs comprising the amino acid sequences RASESVDSYGQSYMH (SEQ ID NO: 8), LASNLES (SEQ ID NO: 9), and QQNAEDSRT (SEQ ID NO: 10); VLhBD4-8 comprises the three CDRs comprising the amino acid sequences HASQNIDVWLS (SEQ ID NO: 14), KASNLHTG (SEQ ID NO: 15), and QQAHSYPFT (SEQ ID NO: 16), VHhB-B13 comprises the three CDRs comprising the amino acid sequences GFSLTDSSIN (SEQ ID NO: 11), DGRID (SEQ ID NO: 12), and DGYFPYAMDF (SEQ ID NO: 13), and VHhBD4-8 comprises the three CDRs comprising the amino acid sequences GYSFTSYWIH (SEQ ID NO: 17), IDPSDGETR (SEQ ID NO: 18) and LKEYGNYDSFYFDV (SEQ ID NO: 19). See [0023] and Figure 2. 
Carayon teaches that the bispecific antibody can be used in methods for treating disorders, including systemic sclerosis (SSc). See [0197]. Carayon teaches that the antibody will be administered subcutaneously. See [0003] and [0188]. Carayon teaches that the dosage can be 200 mg, as in claims 1 and 10. See [0189]. The administration can be weekly, as in claim 2. See [0190]. The antibody is in a pharmaceutical formulation, including one that is reconstituted from a lyophilized formulation, as in claims 4 and 6. See [0018]. The formulation comprises 100 mg/ml bispecific antibody, 6.3 mM phosphate buffer, 3.7 mM Tris, about 5% (w/v) sucrose, about 3% (w/v) proline, about 0.2% (w/v) polysorbate 80, wherein the pH is 7.0, as in claim 5. See [0018]-[0019]. The antibody can be administered in combination with another agent that is administered before, simultaneous with, or after administration of the antibody, as in claims 7 and 8. See [0202]. The bispecific antibody also comprises SEQ ID NOs: 1-4, as in claims 11 and 12. See [0007] and Figure 2. The light chains and heavy chains can comprise linkers in the manner required by claims 13 and 14. See [0006], [0008], and [0022]. The linker can comprise SEQ ID NO: 6, as in claim 15. See [0088]. Such an antibody comprising the linkers of SEQ ID NO: 6 also comprises SEQ ID NOs: 22 and 23, as in claims 17 and 18. See, e.g., Figure 2 while envisioning SEQ ID NO: 6 in between the sequence identifiers. The bispecific antibody comprises 2 identical light chain polypeptides and two identical heavy chain polypeptides, as in claim 16. See [0022] and Figure 1. Carayon fails to teach treatment of SSc in a manner consistent with anticipation, i.e., there is some picking and choosing involved to arrive at SSc treatment from the list of disease disclosed at [0197]. 
However, Wynn teaches that IL-13 and IL-4 signaling is aberrantly increased in fibrotic diseases, including systemic sclerosis. Wynn teaches that IL-13 and IL-4 are effective pro-fibrotic mediators and inhibitors of IL-13 and IL-4 decreased fibrotic symptoms in animal models of systemic sclerosis. See pp.4-5. Wynn does not teach treatment with the claimed bispecific antibody. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Carayon and Wynn. The artisan would have been motivated to make and use the invention as claimed because Carayon teaches that one can treat SSc with the claimed bispecific antibody in a list of diseases, while Wynn teaches that IL-13 and IL-4 inhibitors are therapeutic in animal models of SSc. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
The combination of Carayon and Wynn do not explicitly teach that treatment is given for at least about 24 weeks. However, this administration regime is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize (see MPEP § 2144.05).  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for the artisan to arrive at this time period from Carayon’s teaching that administration can be weekly and monthly. See [0190]. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of administration regime would have been obvious at the time of the invention, thus rending claims 3 and 19 obvious. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carayon et al., in view of Wynn as applied to claims 1-8 and 10-19 above, and further in view of Nikpour et al. (Epidemiology of systemic sclerosis. Best Pract Res Clin Rheumatol. 2010 Dec;24(6):857-69).
Carayon and Wynn teach as set forth above but fail to teach that the SSc is diffuse cutaneous systemic sclerosis. 
Nikpour teaches that systemic sclerosis includes two main subtypes, one of which is diffuse cutaneous systemic sclerosis. See p.858, under “Case definition and classification of SSc”. Nikpour does not teach treatment with the claimed bispecific antibody. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Carayon, Wynn and Nikpour. The artisan would have been motivated to make and use the invention as claimed because Nikpour teaches that diffuse cutaneous systemic sclerosis is a clinically relevant type of SSc. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
03 November 2022